El Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
En mayo de 1921 el promovente, Rafael Sandoval, ca-sado, y alegando ser dueño de cierta casa y solar adquiridos con anterioridad a su matrimonio por compra a Pedro Ro-dríguez y a su esposa Francisca Cartagena por escritura otorgada ante el notario E. Navarro Ortiz, en agosto 14, 1915, estableció información posesoria para que se declarara justificado a su favor el derecho de posesión de dicba finca como bien privativo del mismo y se dictara resolución para *362que fuera inscrito en el registro de la propiedad el referido derecho.
En la escritura de referencia el promovente comparece como soltero y el notario expresa que conoce a los compa-recientes en dicha escritura y le constan sus circunstancias personales. Esta escritura fué presentada como prueba en la información posesoria y como parte del expediente en dicho procedimiento, y ¿unto con una resolución dictada de conformidad con la súplica del promovente se presentó al registro de la propiedad solicitando la inscripción de dicho derecho posesorio.
La nota recurrida en parte es como sigue:
“Denegada la inscripción del precedente expediente posesorio por-que siendo el promovente casado y teniendo por objeto el procedi-miento del expediente posesorio únicamente acreditar el título po-sesorio del peticionario, en dicho expediente, en el cual no es parte la esposa, no puede ser contradicha la presunción de que los bienes adquiridos durante el matrimonio son gananciales, ni la jurisdicción del juez va más allá de la declaración del título posesorio según está resuelto por la jurisprudencia establecida por el Tribunal Supremo de Puerto Rico en los casos- de Delgado v. Registrador, 22 D. P. R. 126 y Crehore v. Registrador, 25 D. P. R. 847.”
El registrador en su alegato, además de los casos men-cionados en la precedente nota, cita como autoridad para sostener su calificación, el caso de Fuentes v. El Registrador, 27 D. P. R. 596.
No es necesario repetir aquí lo que dijimos en los casos así citados. El lenguaje empleado en ellos dehe, por su-puesto, interpretarse en relación con los hechos envueltos en cada caso.
TTn principio muy semejante a la tendencia general de opinión en esta corte puede verse en la obra de Morel sobre Legislación Hipotecaria, tomo 5, páginas 448-472, y casos citados.
Generalmente, como se ve de estos casos y los resueltos hasta ahora por este tribunal, cuando el promovente es ca-*363sado no hay reclamación de propiedad privativa, ni prueba documental auténtica para sostenerla, ni ninguna súplica para que se caracterice la posesión en la resolución judicial. Y claramente que aún en ausencia de un precepto estatntorio que limite las declaraciones de los testigos al hecho de la posesión por el promovente “en su nombre propio y al tiempo que haya durado la posesión,” la declaración de tal promo-vente a su favor y las manifestaciones desinteresadas de testigos amigos presentadas por él sin dar aviso u oportu-nidad para hacer repreguntas al esposo ausente u otra persona interesada que no es parte en el procedimiento, no ten-drían sino poca o aquella fuerza probatoria que la que por ejemplo tienen iguales manifestaciones respecto al origen del precio de compra en una escritura a favor del marido. Además, de todos modos, como se resuelve en los casos más recientes citados por el registrador, un procedimiento ex parte como este no es una acción para establecer un título y no tiene facultad la corte para considerar o resolver la cuestión del dominio ya en cuanto al marido y la mujer o entre el peticionario y otra tercera persona cualquiera. Esto se infiere necesariamente tanto de la naturaleza del proce-dimiento como de las prescripciones expresas del estatuto, entre otras, que la resolución y su inscripción en el registro de la propiedad serán “sin perjuicio de terceros con mejor derecho.”
Pero un marido puede solicitar la instrucción del expe-diente para establecer y hacer que se inscriba la posesión de la esposa de su propiedad privativa. 5 Morel, pág. 459. Y se dice, además, lo siguiente:
“Declaró la Dirección General en 23 de marzo, 1864, que en un solo espediente puede acreditarse la posesión de bienes a nombre del marido junto con la posesión legal de la mujer de los bienes que él tiene en usufructo.” 6 Galindo y Escosura, pág. 264, 5 Morel, pág. 459.
Después de un amplio examen sobre la naturaleza y efecto *364de la presunción legal del carácter de ganancial que tienen los bienes inmuebles adquiridos como privativos por cual-quiera de los esposos durante el matrimonio dijimos en el caso de La Sociedad Protectora de Niños v. El Registrador, 29 D. P. R. 974, lo siguiente:
“Un traspaso de bienes inmuebles hecho a una mujer casada como privativos de ella con el expreso consentimiento de su marido a tal forma de traspaso y que contiene otros detalles que indican el ver-dadero origen del precio de venta, aunque no sea de tal fuerza pro-batoria que anule enteramente la presunción legal respecto al ca-rácter ganancial de la propiedad así traspasada con perjuicio de los derechos de terceros, puede ser inscrito en esta isla por lo que en sí representa, con la debida indicación respecto a los particulares defectuosos de la documentación que se presenta. El hecho de que la esposa alegue que tal propiedad es privativa de ella y que el ma-rido admita que dicha ^propiedad pertenezca a su esposa exclusiva-mente queda de tal modo hecho público para todo el mundo; y el hacer mención de la circunstancia, de que tal constancia es incom-pleta es una notificación suficiente para cualquier futuro comprador, acreedor hipotecario n otra persona que negocie con la propiedad de que la presunción legal de su carácter de ganancial no ha que-dado enteramente anulada, y puede ser invocada por cualquier persona con derecho a su beneficio.”
Las consideraciones que sirvieron de fundamento ,a la conclusión así enunciada aún son más persuasivas en el pre-sente caso en el cual, como temos indicado y se entiende generalmente la inscripción es por virtud de un precepto ex-preso del estatuto “sin perjuicio de terceros con mejor de-recho.”
La posesión por el marido o la mujer de bienes así pri-vativos como gananciales, no es extraña ni ilegal aunque el verdadero carácter de tal posesión no pueda establecerse tan fácilmente cuando no está sostenida por título escrito como cuando puede obtenerse tal prueba. Verdaderamente que las limitaciones del estatuto al alcance de la prueba a que ya se ña becbo referencia prescriben de modo expreso que las declaraciones de testigos se limitarán “al techo de *365poseer los bienes en nombre propio el que promueve el ex-pediente y al tiempo que baya durado la posesión.” Y no conocemos ningún caso en que se llegue a declarar que un bombre casado no puede probar mediante prueba documental satisfactoria, o que la corte no puede resolver en un proce-dimiento para establecer un título posesorio, que la posesión se reclama, y en un caso adecuado, que prima facie aparece a nombre del promovente como propiedad privativa suya y no a nombre de la sociedad conyugal. La corte al bacer tal declaración, no “va más allá de la declaración del título po-sesorio,” como sugiere el registrador. Establecer el becbo mediante resolución judicial de que el promovente está en posesión a virtud de una reclamación aparentemente válida de su propiedad privativa, no es resolver sobre la cuestión de su dominio sino meramente indicar la existencia del su-puesto derecho y la naturaleza aparente de la posesión en su aspecto superficial.
La nota recurrida debe ser revocada.

Revocada la nota recurrida, y ordenada la inscripción.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf, Aldrey y Franco Soto.